Citation Nr: 1712970	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of VA (VA) disability compensation benefits in the amount of $39,987.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from February 1980 to October 1983, from January 1991 to May 1991, and from July 1998 to May 2013.

This case initially came to the Board of Veterans Appeals (Board) on appeal from a July 2009 decision on Waiver of Indebtedness by the Committee on Waivers and Compromises (Committee) of the VA Regional Office (RO) in St. Paul, Minnesota, that denied entitlement to a waiver of the recovery of VA disability compensation benefits in the amount of $39,987.00.  Jurisdiction of the case is with the VA RO in Louisville, Kentucky.

In October 2014, the Veteran was scheduled for a hearing before the Board conducted by videoconference but failed to appear and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. §§ 20.700, 20.702(d) (2016).

In March 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  The overpayment was created as a result of VA distributing disability compensation benefits to the Veteran while he served on active duty from 1998 to 2009.

2.  The Veteran is not shown to have committed fraud, misrepresentation, or bad faith, in the creation of the overpayment.

3.  VA received notice of the Veteran's active duty status in October 2008 and took action to terminate his benefits in January 2009, effective July 15, 1998, the start of his return to active duty.

4.  Withholding of the benefits or recovery would not nullify the objective for which benefits were intended, because the Veteran was not entitled to such benefits when he received them, and he would be unjustly enriched if the benefits were not recovered.

5.  The Veteran did not change his position to his detriment and reliance on these VA benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation.

6.  Recovery of the overpayment would not deprive the Veteran of basic necessities.


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $39,987.00 have not been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  The notice provisions of the VCAA are not applicable to waiver claims.  See Barger v. Principi, 16 Vet. App. 132 (2002).  Additionally, the Veteran has been afforded the opportunity to present evidence and argument in support of his claim.

The purpose of the Board's March 2015 remand was to request that the Veteran submit an updated financial status report that would show his income and assets and that would guide the Board in determining whether repayment of the debt would deprive him of the necessities of life.  In compliance with the Board's remand, the AOJ sent the Veteran a letter in April 2015, asking that he complete and return an enclosed Financial Status Report (VA Form 5655) within thirty days, but the Veteran did not respond (4/24/15 VBMS Correspondence).  The RO subsequently readjudicated the claim in July 2015, as reflected in the supplemental statement of the case (SSOC) (7/20/15 VBMS SSOC).

There is no indication in the record that the April 2015 letter requesting an updated Financial Status Report was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).

Accordingly, the Board may consider the merits of the case on appeal.

II. Analysis

The record shows that, since August 1, 1986, the Veteran received VA disability compensation for a combined 30 percent rating for service-connected left and right knee and lumbar spine disabilities (see e.g., 7/14/86 VBMS Rating Decision, page 2).

In October 2008, VA advised the Veteran that it received notification from the Department of Defense that he returned to active duty on July 15, 1998 and that the law states that he cannot receive both military pay and VA compensation at the same time as per 38 U.S.C.A. §  5304 (10/27/08 VBMS Notification Letter).  If he was on active duty, he was requested to send a copy of his orders.  VA proposed to terminate his VA disability compensation benefits the date that he returned to active duty that would create an overpayment in his account.  The Veteran did not respond to the October 2008 notification.

In January 2009, VA again advised the Veteran that it received notification from the Department of Defense that he returned to active duty on July 15, 1998 and the law stated that he cannot receive both military pay and VA disability compensation at the same time (1/30/09 VBMS Notification Letter).  On October 27, 2008, VA advised him of this information and that it proposed to stop his VA disability compensation until he was released from active duty.  VA received no evidence from him showing that this information was incorrect or that he was released from active duty.  The Veteran's VA disability compensation benefits were stopped, effective July 15 1998, the day that he reported for active duty.  This created a significant overpayment and a debt established on his account for this overpayment.

The Veteran seeks a waiver of overpayment of the VA disability compensation benefits in the amount of $39,987.00.  He asserts that he was "unaware" that he was not entitled to receive VA disability compensation benefits when he returned to active duty but took "full responsibility" for receiving the money (5/5/09 VBMS VA 21-4138 Statement in Support of Claim).  

In his April 2009 request for a waiver, the Veteran stated that he was still trying to catch up on past due bills, his wife was recovering from an illness, and that they were caring for a special needs grandchild (5/5/09 VBMS VA 21-4138 Statement in Support of Claim.)  On his VA Form 5655 completed in May 2009 (while he was on active duty) he stated that his monthly expenses exceeded his expenses by nearly $1,767.00 (5/5/09 VBMS VA 5655 Financial Status Report).  He reported that his wife was employed but did not provide her income.  The Veteran left active duty in May 2013 and was awarded additional VA disability benefits.

Turning to the relevant law in this case, there shall be no recovery of overpayment of VA benefits if it is determined that recovery would be against equity and good conscience.  See 38 U.S.C.A. § 5302 (a); 38 C.F.R. § 1.962.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the appellant and the Government. 

The Veteran's request for a waiver of the overpayment was referred to the Committee.  In July 2009, the Committee considered the Veteran's claim for a waiver (7/17/09 VBMS 4-1837 Decision on Waiver on Indebtedness).  The Committee did not find fraud, misrepresentation, or bad faith, in this case.  However, the Committee determined that the Veteran was at fault in the creation of the debt, there would be unjust enrichment if he was not required to repay the debt, and it could not determine if there would be financial hardship on the Veteran if he had to repay the debt due to the incomplete nature of his Financial Status Report.  In sum, the Committee found fault and that unjust enrichment benefits were received, hardship could not be determined, future hardship was not shown, there was evidence of discretionary spending, and repayment may be possible.  Thus, the request for a waiver of the recovery of the overpayment at issue was denied.  The Veteran appealed that determination. 

In cases where fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue has not been demonstrated and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302 (a), the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302 (a) and 38 C.F.R. §§ 1.963 (a), 1.965(a).  In making this determination, consideration is given to the following elements, that are not intended to be all-inclusive: (1) fault of debtor (where actions of the debtors contribute to the creation of the debt); (2) balancing of faults (weighing fault of the debtor versus the fault of VA); (3) undue hardship (whether collection would deprive the debtor or family of basic necessities); (4) defeat the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) unjust enrichment (failure to make restitution would result in unfair gain to the debtor); and (6) changing position to one's detriment (reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation).  See 38 C.F.R. § 1.965 (a). 

As noted above, with respect to the first and second elements regarding fault of the debtor versus the fault of VA, the Veteran received VA disability compensation benefits in the amount of $39,987.00.  The benefits were distributed while he was serving on active duty between 1998 and 2009 and, thus, not eligible for VA benefits.  38 U.S.C.A. § 5304(c) (West 2014).  The Veteran does not dispute the underlying basis upon which the debt was created. He also does not challenge the calculation of the debt.  The Board thus finds that the underlying debt is valid.   

With respect to the question of waiver, the Veteran contends that he was unaware that he was not entitled to receive VA disability compensation benefits when he returned to active duty.   The Board will address the plausibility of this contention below.

Since August 1994, the Veteran had been put on notice of the prohibition from receiving VA disability compensation benefits while on active duty.  In August 1994, VA proposed to stop his VA disability compensation payments based on evidence showing he was on active duty from January 17, 1991 to May 18, 1991 (8/17/94 VBMS Notification Letter).  In November 1994, the Veteran was advised that his benefits were stopped (11/15/94 VBMS Notification Letter).  His benefits resumed on May 19, 1991, creating an overpayment.  Thus, prior to entering active duty in July 1998, the Veteran knew, or should have known, that he was not entitled to receive VA disability compensation benefits while on active duty.  In any event, the Veteran did indeed re-enter active duty and continued to receive VA disability compensation benefits.  

With respect to whether the Veteran would be subjected to undue hardship if the debt were recovered, his Financial Status Report shows that his monthly expenses exceeded income by $1,767.  That VA Form 5655 was submitted in May 2009 while he was in the military.  In reviewing this Financial Status Report, the Committee that noted that the Veteran reported that his wife was employed but did not report her income, there was evidence of discretionary spending, and future income increase potential existed with continued employment and future retirement of short-term installment debts.  

In August 26, 2009 e-mail correspondence to VA, the Veteran proposed that, if his waiver request was denied, he institute a repayment program of $300.00 a month, as any more would cause his family "real hardship" (8/26/09 VBMS Email Correspondence).  He was advised that a repayment plan of $500 per month was approved starting November 1, 2009, that it was "REALLY" important that he not miss the first payment, and that he would receive information and a remittance stub in the mail (8/27/09 VBMS Notice of Disagreement).  The Veteran authorized filing of a notice of disagreement and stated that he would submit a new Financial Status Report.  The record does not show that he repaid any portion of the $39,987.00 overpayment or submitted a new Financial Status Report.

More recently, in March 2015, the Board observed that the Veteran left active duty and was awarded additional VA disability benefits (see e.g., 8/7/13 VBMS Rating Decision; and 1/23/15 VBMS Notification Letter (noting entitlement to a retroactive Concurrent Receipt of Retired and Disability Pay (CRDP) compensation payment)).  Thus, it appeared his financial circumstances may have changed.  The Board remanded the claim in March 2015 to have the Veteran execute an updated Financial Status Report.  The AOJ sent him a Financial Status Report in April 2015 but he did not execute it as requested by the Board.  In this regard, it is noted that "(t)he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has otherwise not shown or asserted that collection of the debt would deprive him of the necessities of life.

Here, the only Financial Status Report of record was submitted by the Veteran in May 2009 on which he reported that his expenses exceeded his income and he had consumer debt to be repaid.  As the overpayment of VA disability compensation benefits is a valid debt to the U.S. Government, there is no reason that the Veteran should not accord the Government the same consideration that he accords his other creditors.  There is no evidence that the Veteran and his family would be deprived of their basic necessities of living. 

The next element of equity and good conscience also fails to support the waiver of overpayment in this case.  Again, the fourth element to be addressed is whether recovery of the overpayment would defeat the purpose for which the benefits were intended.  Here, the Veteran was simply not entitled to receive the VA disability compensation benefits in question when he was on active duty from 1998 to 2009.  Also for consideration is whether a waiver of overpayment would cause unjust enrichment, the Board must contemplate whether failure to make restitution would result in unfair gain.  Here, the Veteran again clearly received benefits that he was not entitled to receive.  Thus, he would be unjustly enriched if he did not repay those benefits. 

The sixth element to be considered is whether reliance on VA benefits resulted in the Veteran relinquishing a valuable right or incurring a legal obligation. The Veteran has not claimed that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor is there any evidence of such.  Thus, this sixth element does not support the Veteran's request for a waiver of overpayment. 

The record does not demonstrate any additional factors that should be considered in adjudicating the Veteran's claim for a waiver of the indebtedness, nor has the Veteran identified any such factors.  After weighing all of the enumerated factors, the Board finds that total recovery of the overpayment does not violate the principles of equity and good conscience.  Thus, waiver of the recovery of the debt of VA disability compensation benefits at issue is not warranted. 


ORDER

Entitlement to waiver of recovery of an overpayment of VA disability compensation in the amount of $39,987.00 is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


